DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore the following must be shown or the feature(s) canceled from the claim(s):
		the integrated wheels’ locking mechanism  (claim 7);
		the movable bracket (claim 17); 
		the receivers/brackets for supporting the tray (claims 20 and 32);
		the brackets having flanges (claim 23); and
		the partition walls having differing heights/are stepped (claims 19, 25, and 34).
	No new matter should be entered.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 19, this claim recites that the partition walls (plural) have different heights.  First, this claim is dependent on claim 15 which recites that the partition can be only one wall leading to confusion whether the “at least one” terminology is being narrowed to mean plural walls.  Lastly, this claim recites that the walls have “different heights,” but then continues that this allows for an upper edge of the walls is below the lid.  This recitation renders the claim indefinite as it is unclear whether the partition walls have different heights from each other or these partition walls are a different height from some other structure of the unit thereby allowing for the upper space between the partition and the lid.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 7-10, 12-19, 25, 28-30, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over SUNCAST Owner’s Manual for DB7000, DB7000W, DB7500, DB8000, DB8000BW, DB8000B, and DBH8000 model Deck Boxes (see attached copy, hereinafter “Suncast”) in view of Vargas (8,893,915).
	Regarding claims 1-2, 6, 14-16, 18, 28-30, and 35-36, Suncast discloses a storage unit and method comprising:
	a base (2); sidewalls (3-6) mounted on the base;  5a lid (1) connected to one of the sidewalls and movable between a first open position and a second closed position; an inner space defined by the sidewalls and base; integrated wheels (8) at or near the confluence of the base and at least one of the sidewalls for rolling the storage unit over a 10surface.
	Suncast does not disclose that the storage unit includes organizational components within the inner space.
	Vargas teaches the well-known expedient of using a plurality of container-spanning removable partitions (17) that engage wall-disposed slots or tracks (27) to compartmentalize the container’s inner space.

	Regarding claim 5, Suncast further discloses that each of the side walls includes outwardly extending brackets (see wall portions emphasized by the arrows in step 4) which strengthen the junction between the adjacent walls and base. 
	Regarding claims 8-10, Suncast further discloses a side-wall mounted handle (7) which is disposed on the wall opposite of the wheels (8; see exploded view on last page).  The handles are sized and shaped to be supported by a user’s hand and therefore read upon being an “ergonomically and mechanically configured load bearing handle.
	Regarding claim 12, Suncast discloses a lid (1) having a front edge that is opposite of the rear/hinged side of the lid.  This front edge extending beyond the outer surface of the front wall (see e.g., the first page’s perspective view).  This extending edge reads upon a lid handle that facilitates the opening or closing of the lid as a user can grasp this edge to open or close the lid.
	Regarding claim 13, Suncast further discloses that the inner surface of the lid (1) has in internal lattice work (see Fig. in step 7). 
Regarding claim 17, the Suncast/Vargas combination provides for tracks that are integrally formed in the side walls to support the partitions and therefore does not specifically disclose that the tracks are separate from/selectively placed within the interior.
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to use separate partition track that is mounted upon the walls of the storage unit, since separating parts that were once integral involves only routine skill in the art. The motivation for doing so would be to allow for different partition configurations to be arranged with common/standardized wall panels. 
	Regarding claims 19 (as best understood) and 25, the Suncast/Vargas combination provides for a storage unit with a partitioned interior space.  Vargas teaches that the partition walls, along with other subcomponents, can have different heights (see Col. 4, lines 46-51) whereby a shorter height than the height of the interior space would result in an upper space between a collective upper edge of the partition and any lid sitting atop the upper edge of the container walls, like the lid (30) and the lid (1) of Suncast.
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to use smaller sized partition walls as taught by Vargas thereby leaving a space between their top and the overlying lid to arrive at the claimed device. The motivation for doing so would be to ensure the lid can close fully and not being held up by the partitions.	 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Suncast in view of Vargas, as applied to claim 1 above, and further in view of Gillan (US 2009/0277905)).
	Regarding claims 3-4, while Suncast discloses a tether strap (9) that holds the lid in place, it does not disclose that the securing means holds the lid open.
	Gillan teaches a storage box having the well-known expedient of a pneumatic strut (96; see ¶0049) that hold the upwardly swinging lid in the open position.
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the storage unit of the Suncast combination to include a pneumatic support strut for the lid as taught by Gillan to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., using a telescoping strut to hold a closure in a desire position) to known devices (e.g., upwardly swinging container lids) ready for improvement to yield predictable results.
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Suncast in view of Vargas, as applied to claim 6 above, and further in view of Oppenheimer (2,687,546).
	Regarding claims 7 and 11, Suncast discloses that the storage unit uses wheels at the intersection of the base and side wall, but does not disclose that the wheel includes a brake or the specific type of wheel.
	Oppenheimer teaches a wheel that is mountable upon “carts, dollies or the like require ease of movement” (see Col. 1, lines 1-9).  The wheel is a dynamic and universally rotating wheel/ball caster and includes a brake (42) to lock the universally rotating ball (12).
.
Claims 20-22, 24, 26-27, 31, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Suncast in view of Vargas, as applied to claim 19, 28, and 35 above, and further in view of Bekins (2,998,129).
	Regarding claims 20-22, 24, 26-27, 31, and 37, the Suncast/Vargas combination does not disclose that trays may be placed within the partitioned interior.
	Bekins teaches another box/container with an open top and which includes partition walls (e.g., walls 48) within the inner cavity.  A plurality of differently sized trays (14-20) are stacked within the cavity and can be supported by receivers (e.g., the upper surface of the partition walls - see Fig. 1).  As shown in Fig. 3, the side walls of the tray (16) can include handle openings (28) to allow the tray to be lifted by a user.
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the storage unit of the Suncast combination to include stackable storage trays within the container’s storage cavity as taught by Bekins to arrive at the claimed device.  A person of ordinary skill in the art would have been .
Claims 23 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Suncast in view of Vargas and Bekins, as applied to claim 20 and 31 above, and further in view of Siegel (1,126,893).
	Regarding claims 23 and 32-34, Suncast, as modified, does not disclose that the trays can be supported by wall-mounted receivers/brackets.
	Siegel teaches another storage container including a removable inner tray (E) that is supported within the interior of the container by receiver brackets (D) on the inner wall of the container (A).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the storage unit of the Suncast combination to include a tray support bracket within the container’s storage cavity as taught by Siegel to arrive at the claimed device.  The motivation being to allow for insertion of the trays even if the removable partitions are removed.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/STEVE CLEMMONS/             Examiner, Art Unit 3618